DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I-A-4, I-B-3 and II-2 in the reply filed on 11/13/20 is acknowledged. In light of applicant’s arguments, the traversal has been found persuasive. Thus, the election of species is hereby withdrawn, and pending claims 15-23 are all examined on their merits. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/19 and 11/20/18 were considered by the examiner.
Drawings
The drawings were received on 11/20/18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 15 itself contains an earlier recitation of “a positive electrode composition”, it is unclear whether applicant refers to “the positive electrode composition”, or to another/different “composition”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The language "whereby x=(2*z)-[y*(valence state of M)]-(valence state of W" in claim 15 is of uncertain meaning, thereby rendering the scope of the claim vague.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. For instance, firstly, the specific mathematical expression, relation and/or equation is unclear with respect to the addition(s), subtraction(s) and/or multiplication(s) and the ultimately intended values/variables; secondly, given that the substituting element M is not clearly defined as well as its respective molar fraction/ratio “y”, the specific value/magnitude related to “y” and “valence state of M” would be undefined. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites the limitation "the first lithium metal oxide" (line 2); and "the second lithium metal oxide powder" (line 3).  There is insufficient antecedent basis for this limitation in the claim. Since claim 15 itself contains an earlier recitation of “a first and a second powderous lithium metal oxide”, it is unclear whether applicant refers to “the first and a second powderous 
Claims 16 and 19-23 recite the following limitations: "the first lithium metal oxide powder" (claim 16); “the second lithium metal oxide powder" (claims 19 and 22-23); "the first lithium metal oxide" (claims 20-22); “the second lithium metal oxide" (claim 20-22).  There is insufficient antecedent basis for this limitation in the claim. Since claim 15 contains an earlier recitation of “a first and a second powderous lithium metal oxide”, it is unclear whether applicant refers to “the first and a second powderous lithium metal oxide”, or to another/different “first/second lithium metal oxides/powders”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 20 recites the limitation "the weight ratio" (line 1).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kokado et al 2015/0021518 in view of the abstract of the publication “Li4MeWO6 (Me=Ni, Mn, Co) as Positive Electrode Materials for Li-ion Batteries” by Kumakura et al (heretofore “Kumakura et al”).
As to claims 15-17:
Kokado et al disclose that it is known in the art to make a positive electrode active material for a non-aqueous electrolyte secondary battery comprising a lithium metal composite oxide powder mixed with lithium tungstate (i.e., thereby, comprising a composite material/composition) wherein the lithium metal composite oxide powder comprises LizNi1-x-yCoxMyO2 wherein 0.1≤x≤0.35, 0≤y≤0.35, 0.97≤z≤1.20, and M is an addition/doping element at least selected from Mn, Mg, Ti and Al (Abstract; 0026; 0030; 0039; 0050; 0057; Example 1). Kokado et al disclose the use of lithium tungstates such as Li4WO5, Li6W2O9, Li2WO4 (0032). 
As to claim 20:
Kokado et al show in Example 1 the use of 0.19 g of lithium tungstate powder and 15 g of the lithium metal composite oxide (0117; EXAMPLE 1). Thus, Kokado et al satisfy the broadly claimed requirement of a weight ratio between 1/20 and 1/200. In addition, Kokado et al disclose the amount of the second lithium-based material (i.e., lithium tungstate) is not less than 50 mol % (0049). Thus, Kokado et al satisfy the broadly claimed requirement of a weight ratio between 1/20 and 1/200. 
As to claim 21:
Kokado et al disclose the lithium metal composite oxide powder has an average particle diameter of 0.1-10 µm (0045); and the second lithium-based material (i.e., lithium tungstate) has an average particle diameter of 0.1-10 µm (0045). Thus, Kokado et al satisfy the broadly claimed requirement of a ratio of the D50/D50 between 1/100 and 9/100 as the average particle diameter essentially encompasses the majority of the particle sizes within the D50 spectrum/magnitude. 
As to claim 22:
Kokado et al disclose coating the lithium metal composite oxide powder with the second lithium-based material (i.e., lithium tungstate) (i.e., particles of the second powder located on surfaces of the first powder particles)(0041-0042); and/or dispersing particles of the second lithium-based material (i.e., lithium tungstate) between particles of the lithium metal composite oxide powder (i.e., contacting particles of the second powder with the first powder particles on respective surfaces) (0043; 0045). 

As to claim 23:
Kokado et al disclose the amount of the second lithium-based material (tungsten in lithium tungstate) is 0.1-3.0 atom % with respect to the total number of atoms of nickel, cobalt and M which are contained in the lithium metal composite oxide powder (0028; 0031; 0048). Thus, Kokado et al satisfy the broadly claimed requirement of the amount of material. 
Kokado et al disclose a positive electrode active material according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific second lithium metal oxide powder having the formula LixWMyOz.
As to claims 15 and 18-19:
Kumakura et al disclose that it is known in the art to make a positive electrode material for Li-ion batteries comprising a positive active material composite containing Li4NiWO6 (see Abstract). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific second lithium metal oxide powder having the formula LixWMyOz of Kokado et al as the second lithium metal oxide material because Kumakura et al teach that the specifically disclosed positive active electrode material (i.e., Li4NiWO6) can be used to improve rate performance of Li-ion batteries and to stabilize the crystal structure with divalent ions and to improve the diffusion of Li-ions during charge and discharge. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727